Munson, J.
The judgment was a conclusive determination that the defendants had promised the payments evidenced by the notes. The defendants’ offer was inconsistent with the terms of payment as thus determined. It was not an offer to reduce the damages by showing payments under the contract as adjudged, but an offer to show a separate writing by virtue of which the damages would be less. The notes which constituted the cause of action determined the extent of the recovery, and reduced the process of assessment to a mere computation. Sweet v. McDaniels, 39 Vt. 272; Third National Bank v. Dorset Marble Co., 58 Vt. 70; Bradley v. Chamberlain, 31 Vt. 468.
Judgment affirmed.